WHEELER, District Judge
(after stating the facts). These are small statues cast front bronze, and touched up and made expressive by the hands of sculptors. The. tariff act of 1890 put a lower duty than was assessed on these statues on ‘‘such statuary as is cut, carved, or otherwise wrought by hand from a solid block or mass of marble, stone, or alabaster, or from metal, and is the professional production of a statuary or sculptor only.” These are claimed to be such statuary, because they are wrought somewhat by professional hands. But. the requirement that they should be wrought from metal by hand is very strict, and these statutes are wrought so slightly by hand that they do not now appear lo fairly come within it. The decision of the board of United States general appraisers is affirmed.